DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because said abstract is in claim, rather than narrative prose form.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
As a preliminary matter, lens unit(s) as recited in the claims, for example claim 1, and eye tracking unit as recited in claim 12 are NOT interpreted as means plus function 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image calculation unit in claim 1, for example.
Support for image calculation unit is derived from paragraph 0031 which is taken as constructive disclosure of an electronic device with control/output electronics, such as, for example, an FPGA or other control logic.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlacher (US 2014/0043452) in view of Said (US 2014/0015942).

Regarding claim 1, Ehrlacher discloses a method for displaying a image, (Figure 6 shewing a method for displaying content) comprising: providing a image display apparatus;(image display apparatus shown figures 3) wherein the image display apparatus includes an image display device and a lens array layer, (shown figure 3B, paragraph 0037 image source 120 is the image display device and directional layer 122 on 120 is the lens array layer-see paragraph 0038) the image display device has a display surface and an image calculation unit, (paragraphs 0029 and 0037 control system of display includes image calculation unit; also has a screen for display) the lens array layer is disposed on the display surface of the image display device, (paragraph 0037, shown figure 3B, lens array directional layer 122 disposed over surface of display 120-see figures 5) and the lens array layer includes a plurality of lens units; (paragraph 0038 directional layer made of multiple lenticular or other lens units) using the image calculation unit to receive a image information, (paragraph 0032 control system receives content data of image to display) and to create a reference image according to the image information; (paragraph 0032 control system formats content data into composite content for display) wherein the reference image is configured to reflect the image that is finally produced; (paragraph 0032 composite content will reflect content at viewpoint from display and directional layer) using the image calculation unit to obtain a viewing angle information according to a viewing angle of a user, (paragraph 0034 and 0036 viewing angle of viewer, for example orientation, obtained and provided to control system) and to calculate a plurality of unit images that correspond in position to the plurality of lens units from the reference image according to the viewing angle information; (paragraph 0039 composite content generated based on view angle of tracked viewer-see also paragraph 0036) wherein the plurality of unit images are displayed on the display surface of the image display device; (paragraph 0051 composite content displayed on display) recombining the plurality of unit images into an integral image through the plurality of lens units, so as to finally produce the image; (paragraph 0037 lenticular lens elements of directional layer combine composite content into content for viewing) wherein when the viewing angle of the user changes, the viewing angle information obtained by the image calculation unit will correspondingly change, and the image calculation unit will change display contents of the plurality of unit images according to the 1 105P000742US.CIPchanged viewing angle information, so that the finally produced image will be correspondingly changed. (paragraph 0048 composite content is displayed on display based on viewing angle, and change thereof, to produce final image at new changed viewer angle/orientation)
While Ehrlacher discloses that the composite content is for 3D rendering (paragraph 0030), and from the context, it is clear that the composite content is for generating stereoscopic views (figures 4 and 5 detail stereoscopic display), Ehrlacher falls short of explicitly specifying the image content is stereoscopic image content.
However, on an analogous device with lenticular lens array, Said makes clear that the image content is stereoscopic image content. (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the composite image content generates stereoscopic images because it is well known to one of ordinary skill in the art that lenticular lens arrays positioned over displays of composite image content are used to generate stereoscopic images for 3D viewing. 
Regarding claim 2, Ehrlacher discloses wherein when the viewing angle of the user is at a first viewing angle, (shown figure 2, viewer 114A) the viewing angle information obtained by the image calculation unit is defined as a first viewing angle information, (paragraph 0046 position of first/second viewpoint includes angle) and the image calculation unit is configured to calculate a plurality of first unit images from at least a part of contents of the reference image according to the first viewing angle information. (paragraphs 0047/0048 composite content generated based on viewpoint including angle)
As per claim 1, Ehrlacher falls short of explicitly specifying the image content is stereoscopic image content.
Said makes clear that the image content is stereoscopic image content. (Abstract)
Same rationale for combining and motivation apply as per claim 1 above.
Regarding claim 3, Ehrlacher discloses wherein when the viewing angle of the user is at a second viewing angle that is different from the first viewing angle, (shown figure 2, viewer 114A) the viewing angle information obtained by the image calculation unit is defined as a second viewing angle information, (paragraph 0046 position of first/second viewpoint includes angle) and the image calculation unit is configured to calculate a plurality of second unit images from at least another part of the contents of the reference image according to the second viewing angle information. (paragraphs 0047/0048 composite content generated based on viewpoint including angle, and will be based on at least part of the contents of received image data)
As per claim 1, Ehrlacher falls short of explicitly specifying the image content is stereoscopic image content.
Said makes clear that the image content is stereoscopic image content. (Abstract)
Same rationale for combining and motivation apply as per claim 1 above.
Regarding claim 4, Ehrlacher discloses wherein the plurality of first unit images and the plurality of second unit images are all displayed on the display surface of the image display device, (paragraph 0048 composite content displayed at first and second view angles; further first viewpoint composite content may be displayed while second viewpoint composite content displayed) and the display positions of the plurality of second unit images on the display surface are shifted by a predetermined distance relative to that of the plurality of first unit images; (paragraph 0079 images are shifted as appropriate for viewer angle change) wherein in each of the second unit images and the corresponding first unit image, a display content of the second unit image is different from that of the first unit image. (paragraph 0063 composite content can change due to viewer angle change and lenticular array matching, for example)
Regarding claim 5, Ehrlacher discloses wherein the viewing angle of the user is defined by an angle between a line of sight of the user and a normal vector of the stereoscopic image display apparatus; (shown figure 2, first/second positions may be between normal to display and at angle to display; however, how the angle is defined is non-limiting as long as an angle/orientation is determined) wherein when the second viewing angle is oblique relative to the first viewing angle, a value of the second viewing angle information will be greater than that of the first viewing angle information, (shown figure 2, oblique angle of first/second position may be described as an angle greater than 90 degrees) and the positions of the plurality of second unit images on the display surface of the image display device are shifted in a direction away from the user relative to that of the plurality of first unit images. (paragraphs 0063 and 0079 composite content may be shifted based on viewing angle; from figures 5, it is clear that when the angle is oblique to the lenticular lens, the composite content may be shifted away from viewer)
Further, to the extent it could be argued that Ehrlacher fails to disclose the plurality of second unit images ... are shifted in a direction away from the user, this is a binary choice for view synthesis with the lenticular array, and as such is obvious. Still further, in implementation, due to the lenticular array and adjusting to the lenses, a shift will inevitably occur away from the viewer.
Regarding claim 8, Ehrlacher discloses wherein in each of the first unit images and the corresponding second unit image, the first unit image is light converged by one of the lens units among the plurality of lens units, and the second unit image is light converged by the same lens unit as that of the first unit image. (this is inherently non-limiting because it is merely asserting a lenticular lens is used for stereoscopic image formation, disclosed by figures 5 which shew a lenticular lens used to form an image portion from content 400; per paragraph 0063 different composite contents will be generated for the same lens) 
Regarding claim 14, Ehrlacher discloses a image display apparatus, (figures 3 in conjunction with paragraph 0030 image display apparatus) comprising: an image display device, (paragraph 0028 in conjunction with figure 3A, image display device) the image display device having a display surface (paragraph 0037, shown figure 3A display 300) and an image calculation unit; (paragraphs 0029 and 0032 control system with display control is the same) and a lens array layer, (paragraph 0038 directional layer with lenticular lenses is the same) the lens array layer being disposed on the display surface of the image display device, (paragraph 0037, shown figure 3B, lens layer 122 disposed over display 120) and the lens array layer including a plurality of lens units; (paragraph 0058 and paragraph 0038 directional layer includes an array of lenticular lenses) wherein the image calculation unit of the image display device is configured to execute the method for displaying the image as described in claim 1. (paragraph 0032 control system with display control is the same; see claim 1 above)
As per claim 1, Ehrlacher falls short of explicitly specifying the image content is stereoscopic image content.
Said makes clear that the image content is stereoscopic image content. (Abstract)
Same rationale for combining and motivation apply as per claim 1 above.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlacher in view of Said, in yet further view of Gollier (US 2013/0127861).

Regarding claim 6, Ehrlacher and Said fail to disclose the recited.
However, Gollier teaches wherein when the viewing angle of the user is at the first viewing angle, the plurality of first unit images calculated by the image calculation unit are further generated by ray tracing, and each of the first unit images has a first ray tracing angle information; wherein when the viewing angle of the user is at the second viewing angle, the plurality of second unit images calculated by the image calculation unit are also generated by the ray tracing, and each of the second unit images has a second ray tracing angle information. (paragraph 0053 lens tracing performed for each viewer position, and used to generate images per corresponding ray trace)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use ray tracing in stereoscopic image generation because it is well known to one of ordinary skill in the art to use ray tracing to identify a user angle for image presentation.
Regarding claim 7, Ehrlacher and Said fail to disclose the recited.
However, Gollier teaches wherein the first ray tracing angle information corresponds to the first viewing angle information, the second ray tracing angle information corresponds to the second viewing angle information, and the first ray tracing angle information is different from the second ray tracing angle information. (paragraph 0053 lens tracing performed for each viewer position, and result parameters will be different for each different viewing angle)
Same rationale for combining and motivation apply as per claim 6 above.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlacher in view of Said, in yet further view of Nam (US 2012/0113097).

	Regarding claim 9, Ehrlacher and Said fail to disclose the recited.
However, Nam teaches wherein the stereoscopic image display apparatus further includes an optical light guide element, (paragraph 0064, figure 3, light modulator 140 guides light from the lenticular lenses to a viewer’s eye) the optical light guide element is arranged on a side of the lens array layer away from or adjacent to the image display device, (as shown in figure 3, light guide modulator 140 is disposed over lenticular lens array on viewer side) and the optical light guide element is configured to guide light paths of the plurality of first unit images or the plurality of second unit images, (paragraph 0063/0064 light modulator 140 acts as a light guide to control a light path direction) so that a first stereoscopic image generated by the plurality of first unit images and a second stereoscopic image generated by the plurality of second unit images are displayed at the same position in a three-dimensional space above the stereoscopic image display apparatus. (first, this recites a desired result, and hence is non-limiting; second, the stereoscopic optical system of Ehrlacher purpose is to present an constant stereoscopic image to a viewer despite viewpoint change, and this is a basic premise of stereoscopic image reproduction, such that this recited element is inherent to stereoscopic image generation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of the light guide of Nam to the lenticular lens array of Ehrlacher because it is well known in the art to put a light guide over a lenticular lens array in stereoscopic imaging to at least present a continuous display surface for view, in addition to the additional precision/accuracy of light direction.
Regarding claim 10, Ehrlacher discloses wherein the plurality of first unit images and the plurality of second unit images are all displayed on the display surface of image display device, (illustrated figure 6, first and second content for first and second views displayed over time on display) and the display positions of the plurality of second unit images on the display surface are the same as the display positions of the plurality of first unit images on the display surface; (paragraphs 0036 and 0051 columns may be adjusted to generate composite content, the columns seem to be arranged in situ such that a relative display position is maintained, that is, Ehrlacker seems to contemplate column rearrangement in situ on display) wherein in each of the second unit images and the corresponding first unit images, the display content of the second unit image is different from the display content of the first unit image. (paragraphs 0036 and 0051 columns adjusted to generate different first/second content)
Regarding claim 11, Ehrlacher discloses wherein the viewing angle of the user is defined by an angle between a line of sight of the user and a normal vector of the stereoscopic image display apparatus; (shown figure 2, first/second positions may be between normal to display and at angle to display; however, how the angle is defined is non-limiting as long as an angle/orientation is determined) wherein when the second viewing angle is oblique relative to the first viewing angle, a value of the second viewing angle information will be greater than that of the first viewing angle information, (shown figure 2, oblique angle of first/second position may be described as an angle greater than 90 degrees) the display positions of the plurality of second unit images on the display surface are the same as the display positions of the plurality of first unit images on the display surface, (paragraphs 0036 and 0051 columns may be adjusted to generate composite content, the columns seem to be arranged in situ such that a relative display position is maintained, that is, Ehrlacker seems to contemplate both column rearrangement in situ and column shift on display) and the light paths of the plurality of second unit images and the light paths of the plurality of first unit images are all directed toward the plurality of lens units along the normal vector of the stereoscopic image display apparatus. (shown figures 5, content 400 from display 120 provided to lenticular lens disposed over the display as normal vector-see light path 504)
Ehrlacher fails to disclose wherein the optical light guide element is configured to deflect the light paths of the plurality of second unit images toward the user.
However, Nam teaches wherein the optical light guide element is configured to deflect the light paths of the plurality of second unit images toward the user. (paragraph 0064 light modulator 140 may be used to control direction of light paths of image)
Same rationale for combining and motivation apply as per claim 9 above.
Regarding claim 12, Ehrlacher discloses wherein the stereoscopic image display apparatus further includes an tracking unit, (paragraph 0026 viewer tracking system) the tracking unit is configured to track the position of the user; (paragraph 0026 viewer tracking system tracks viewer position/orientation) wherein when the viewing angle of the user is located at a second viewing angle that is different from the first viewing angle, (shown figure 2, viewer at 114A transitions from first to second viewing angle) the viewing angle information obtained by the image calculation unit is defined as a second viewing angle information, (paragraphs 0032 and 0039 orientation of viewer determines angle used to generate second composite content for viewing at second angle) and the image calculation unit is configured to calculate a plurality of third unit images from at least another part of the contents of the reference stereoscopic image according to the second viewing angle information. (paragraph 0027 composite content generated for view at second view position, different sections or areas of reproduced content read on the third unit images)
While Ehrlacher discloses a viewer tracking unit per above, Ehrlacher fails to identically disclose the tracking unit is an eye tracking unit tracking the viewer eye position. 
However, Said teaches the user position tracker may be an eye tracker tracking and eye position, thus teaching an eye tracking unit tracking the viewer eye position. (paragraph 0027 eye-tracking module tracks eyes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of the eye tracking of Said to the viewer tracking of Ehrlacher because tracking eyes is well known in the art as a means of viewer position tracking.
Regarding claim 13, Ehrlacher discloses wherein the plurality of first unit images and the plurality of third unit images are all displayed on the display surface of the image display device, (paragraph 0048 composite content displayed at first and second view angles; further first viewpoint composite content may be displayed while second/third viewpoint composite content displayed) the positions of the plurality of third unit images on the display surface are shifted relative to the plurality of first unit images; (paragraph 0079 images are shifted as appropriate for viewer angle change) wherein in each of the third unit image and the corresponding first unit image, the display content of the third unit image is different from the display content of the first unit image. (paragraph 0063 composite content can change due to viewer angle change and lenticular array matching, for example)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liou (US 2010/0165084) is to be considered as making clear eye tracking and light guides are well known in stereoscopic image generation, and for claim 1.
Jiao (US 2016/0217602) is to be considered for stereoscopic image generation.
Zhao (US 2018/0007351) to be considered for stereoscopic image generation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        October 22, 2021